Citation Nr: 0006074	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
kidney donation.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a urethral 
stricture.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left hand 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had reserve duty beginning in May 1967, and 
served on active duty from January 1995 to September 1995.  
His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
C.F.R. §§ 3.2(i), 3.317(d).  This matter is currently before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

Based on the veteran's testimony during the October 1998 
personal hearing, it appears he may be raising additional 
issues, including the issues of entitlement to service 
connection for "back problems and leg problems."  
Transcript (T.) at 9.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 1991 & Supp. 1999).  The RO 
has not fully adjudicated these issues, and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
residuals of a kidney donation, hypothyroidism, hearing loss, 
a urethral stricture, a prostate disorder, a sinus disorder, 
a right knee disability, and a left hand disability are 
capable of substantiation. 


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a kidney donation, hypothyroidism, hearing loss, a 
urethral stricture, a prostate disorder, a sinus disorder, a 
right knee disability, and a left hand disability are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a claim is not well grounded, the VA has no 
"duty to assist" the appellant in developing facts as under 
the law, the appellant must first meet his chronological 
obligation of submitting a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1990).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incidence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incidence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Clausa v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Goober, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease, and sufficient observation to establish chronicity 
at the time.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b) 
(1999).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1112, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. 
§ 1113 (West 1991).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  See 
Henley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for service connection 
purposes by the standards of 38 C.F.R. § 3.385 during the 
time of active duty, such does not prohibit service 
connection.  Service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  The threshold for normal hearing is 0 
to 20 decibels.  Id. at 157.

Service medical records from July 1967 to January 1998 
reflect treatment for various disabilities.  A July 1967 
record indicates that the veteran received treatment for a 
right knee abrasion, after falling during physical training.  
The veteran reported blood in his urine in September 1967.  
Microscopic hematuria was diagnosed.  An October 1967 record 
notes complaints of ear ache and plugged ears.  A physical 
examination of the ears was normal.

During a July 1990 examination, the veteran gave a history of 
undergoing an operation three or four years earlier to repair 
a uretheral stricture.

In March 1991, the veteran sought treatment for a "head 
cold."  He reported sinus pressure, sore throat, and a dry 
cough.  The diagnostic impression was sinusitis versus sinus 
irritation.

Abnormal thyroid levels were noted in June 1995.

A June 1995 periodic examination report notes a history of 
thyroid trouble, and indicates that the veteran was taking 
Synthroid daily.  Normal clinical evaluations of the nose, 
sinuses, ears, eardrums, upper extremities, lower 
extremities, and spine were noted.  An audiological 
examination revealed auditory thresholds in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz were 5, 5, 0, 5, and 15, 
respectively, in the right ear, and 5, 10, 5, 10, and 30, 
respectively, in the left ear.  

A September 1995 report indicates that the veteran underwent 
a left nephrectomy in donation to his daughter the previous 
month.  Following a "very routine" postoperative course, 
the veteran was discharged from the hospital.  The record 
reports that the veteran had done "very well" over the 
previous month, and was convalescing normally.  A physical 
examination was essentially normal.

According to an October 1995 report, the veteran's remaining 
kidney was normal.

In May 1998, the veteran filed a claim of entitlement to 
service connection for residuals of a kidney donation, 
hypothyroidism, hearing loss, a urethral stricture, a 
prostate disorder, a sinus disorder, a right knee disability, 
and a left hand disability.  The RO denied service connection 
for each of these disabilities later that month.  The 
reasoning set forth by the RO was that "[t]his is not the 
type of disease or injury incurred or aggravated in the line 
of duty for which VBA compensation can be paid."  The 
veteran filed a notice of disagreement (NOD) with this 
decision in June 1998, and submitted a substantive appeal 
(Form 9) the following month, perfecting his appeal.

During an October 1998 personal hearing, the veteran 
testified that he donated a kidney to his daughter in August 
1995, while he was on active duty with the Army National 
Guard.  Transcript (T. at 1).  He was subsequently released 
from active duty status, and placed on reserve duty status.  
T. at 2-3.  While the veteran reported weakness over the six 
months following the nephrectomy, and indicated that he lost 
approximately 15 pounds, he denied experiencing any residual 
disability from the procedure.  T. at 3.  He explained that 
hypothyroidism was diagnosed during service, following the 
nephrectomy, and indicated that he took Synthroid daily.  T. 
at 4.  

The veteran maintained that his current hearing loss resulted 
from his exposure to military aircraft noise while loading 
and unloading patients during his service as a medical 
technician.  T. at 5.  He further opined that both his 
hearing loss and sinus disorder were related to "flying in 
the aircraft all these years."  T. at 8.  He related that 
his last audiological examination was performed in 
approximately 1995.  T. at 5.  

The veteran reportedly experienced a urethral stricture and 
problems with his prostate for "a number of years," before 
undergoing an operation in approximately 1988.  T. at 6.  He 
explained that the "prostate urethral problem" was 
periodic, and opined that it was age related.  T. at 6.  He 
denied any recent episodes involving urethral strictures or 
prostate problems, and indicated that he was not currently 
receiving treatment for these problems.  T. at 7.  He 
reported that "blood work" performed at the VA Hospital 
within the previous two months was negative for prostate 
cancer.  T. at 7.  He further noted that a Persian Gulf War 
Registry examination was conducted in approximately August 
1998.  T. at 8.

The veteran testified that he initially injured his right 
knee when he fell during physical training in service, and 
opined that his current right knee disability resulted from 
lifting numerous patients during service.  T. at 9-10.  He 
reported experiencing pain and stiffness in his left hand, 
with occasional difficulty gripping.  T. at 10-11.  

Based on this evidence, a February 1999 hearing officer's 
decision continued the denial of service connection for 
residuals of a kidney donation, hypothyroidism, hearing loss, 
a urethral stricture, a prostate disorder, a sinus disorder, 
a right knee disability, and a left hand disability.  With 
regard to the kidney donation, the hearing officer appears to 
base his holding that service connection could not be granted 
because the kidney donation was not necessitated by injury or 
disease in service, but was a voluntary election for the 
benefit of the veteran's daughter.

As the hearing officer noted, however admirable is the 
veteran's action in donating a kidney for his daughter, there 
remains a legal and factual question as to whether service 
connection may be granted for the residuals of a kidney 
donation under these circumstances.  It appears to the Board 
that the original rating determination and the hearing 
officer decision are ambiguous as to the basis for the 
denial.  While there is language that may base the denial of 
the benefit upon the premise that the disability was not due 
to injury or disease incurred or aggravated during active 
service, there is also language that appears to base the 
denial upon the premise that, even if the disability was due 
to injury or disease incurred or aggravated in service, it 
was not in the line of duty.   It appears to the Board that 
the record does raise a question as to whether a line of duty 
determination is required in this matter.

In February 2000, the veteran submitted several medical 
records in support of his claim.  A January 2000 report from 
a VA physician's assistant indicates that he assisted in the 
veteran's "primary medical care" since July 1998.  He 
enclosed a copy of the veteran's updated "problem list" 
with attached medical records.  The "problem list" notes a 
history of urethral stricture since 1984, hypothyroidism 
since 1991, degenerative joint disease of the right knee, and 
bilateral hearing loss.  The attached treatment records 
reveal that a cystoscopy was performed in October 1999 to 
repair a microscopic hematuria.  A December 1999 record 
indicates that the veteran's urethral stricture was doing 
well on dilations.  

As noted above, the veteran testified during the October 1998 
personal hearing that a Persian Gulf War Registry examination 
was performed in approximately August 1998, and that he 
received treatment from the VA hospital within the previous 
two months.  Based on a preliminary review of the claims 
folder, it does not appear that the RO has attempted to 
obtain these records.  The Board notes that these treatment 
records are potentially highly relevant to the issues on 
appeal.

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board notes 
that for the limited purpose of determining whether a claim 
is well grounded, the truthfulness of evidentiary assertions 
must be presumed.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  No such presumption attaches, however, on a review 
on the merits.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Based on the veteran's statements regarding the August 1998 
Persian Gulf War Registry examination, and VA treatment in 
August or September 1998, the Board finds that his claims are 
capable of substantiation.  Consequently, VA's statutory duty 
to assist attaches.  38 U.S.C.A. § 5107 (West 1991).


ORDER

The claims of entitlement to service connection for residuals 
of a kidney donation, hypothyroidism, hearing loss, a 
urethral stricture, a prostate disorder, a sinus disorder, a 
right knee disability, and a left hand disability are well 
grounded.


REMAND

The Board finds that the veteran's claims for service 
connection for residuals of a kidney donation, 
hypothyroidism, hearing loss, a urethral stricture, a 
prostate disorder, a sinus disorder, a right knee disability, 
and a left hand disability are well grounded, as they are 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If a claim is well grounded, VA has a duty 
to assist in the development of facts pertinent to the claim 
(38 U.S.C.A. § 5107(b)) which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

As noted above, the veteran has indicated that a Persian Gulf 
War Registry examination was performed in August 1998, and 
that he received VA medical treatment in August or September 
1998.  A review of the record reveals that the RO has not 
attempted to obtain a copy of these records.  

The Board notes that the veteran's post-service treatment 
records may be highly relevant to the disposition of his 
claims.  His statements essentially place VA on notice that 
relevant evidence that would make his claims plausible may 
exist or could be obtained.  See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues of 
entitlement to service connection for residuals of a kidney 
donation, hypothyroidism, hearing loss, a urethral stricture, 
a prostate disorder, a sinus disorder, a right knee 
disability, and a left hand disability pending a remand of 
the case to the RO for further development as follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since his 
discharge from service for residuals of a 
kidney donation, hypothyroidism, hearing 
loss, a urethral stricture, a prostate 
disorder, a sinus disorder, a right knee 
disability, and a left hand disability.  
The RO's attention is directed to the 
veteran's reference to the Persian Gulf 
War Registry examination in approximately 
August 1998, and VA treatment records in 
August or September 1998.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records which have not been previously 
obtained.  

 3.  Thereafter, if the RO determines 
that the veteran's claim(s) are well 
grounded, the RO should arrange for an 
examination(s) of the appellant by the 
appropriate physician(s) to determine the 
nature, extent of severity, and etiology 
of any disorder(s) determined to be 
present on examination.  All indicated 
studies must be conducted.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  Any opinion(s) expressed 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  With respect to the issue of 
entitlement to service connection for 
residuals of a kidney donation, the RO 
should take appropriate action to make a 
line of duty determination as to this 
issue.  This may require further inquiry 
to the service department to determine if 
it has rendered a line of duty 
determination.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for residuals of a 
kidney donation, hypothyroidism, hearing 
loss, a urethral stricture, a prostate 
disorder, a sinus disorder, a right knee 
disability, and a left hand disability.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

